Opinion by
Orlady, J.,
The defendant was charged with the larceny of “the sum of fourteen dollars, lawful money of the United States, the notes and coins composing said sum, being to the inquest aforesaid as yet unknown, altogether of the value of $14.00 of the goods and chattels, moneys and properties of Casper Jackson.” This description is challenged as being so uncertain and indefinite that the indictment should have been quashed on the motion of the defendant.
Difficulties sometime occur in giving an accurate and specific description of money stolen from the person, and the inquest in this case stated that the notes and coins composing said sum were as yet unknown by a definite description. The general rule is, that they should be described with such a certainty as will enable the jury to decide whether the chattel proved to have been stolen, is the very same with that upon which the indictment is founded, and show judicially to the court that it could have been the subject-matter of the offense charged, and enable the defendant to plead his acquittal or conviction to a subsequent indictment relating to the same chattel: Starkie, Crim. Plead. 181; Arch. Crim. PI. & Pr. (2d ed.) 69, 2 Bish. New Crim. Proc., sec. 703.
The report of the commissioners on our revised criminal code (March 31, 1860, P. L. 427), states “The his*230tory of criminal administration abounds with instances in which the guilty have escaped by reason of the apparently unreasonable nicety required in indictments, and quotes from Lord Hale: ‘that such niceties were grown to be a, blemish and an inconvenience in the law, and the administration thereof; that more offenders escape by the easy ear given to exceptions to indictments, than by the manifestations of their innocence; and that the grossest crimes had gone unpunished, by reason of these unseemly niceties.’ ”
To relieve against such practices, secs. 17 and 18 of the code provide that in such a case as the one now before us, it shall be sufficient to describe such instrument by any name or designation by which the same may be usually known, or by the purport thereof, and in such manner as sufficiently to identify such instrument. If the defendant required a more specific description of the property he was charged with stealing, in order to make a proper defense, he could have asked for a bill of particulars: Williams v. Commonwealth, 91 Pa. 493, which is addressed to the sound discretion of the court; Commonwealth v. Johnston, 19 Pa. Superior Ct. 241. No application for a bill of particulars was made by the defendant, and as the offense was charged substantially in the language of the act, it is now too late for him to complain that the indictment was not sufficiently specific: Commonwealth v. Miller, 31 Pa. Superior Ct. 309.
The excerpt from the charge of the court, as represented by the fourth assignment of error standing by itself is not a fair presentation of the view of the court, as it would be reasonably understood by the' jury. While it is true that the defendant denied taking any of the money, it is not disputed that he had ample opportunity to take it from the locker of the prosecutor. His explanation of the source from which he received it was uncorroborated and this was a circumstance, which with others could rightly be considered by the jury. His possession when arrested of a bill of the same denomination, and his questionable *231explanation of its possession at the time: his manner on the stand, the reasonableness of the facts to which he testified, as well as the credibility of all the witnesses was specially called to the attention of the jury for its consideration. We cannot in the examination of this record reproduce the atmosphere of the trial and we cannot tell how much he injured his case by appearing as a witness in his own behalf, and this added to the testimony of the commonwealth’s witnesses made it a case specially for a jury.
The court should not under such a state of facts direct an acquittal, but should safeguard the rights of the defendant by a careful and adequate charge. The burden of proof never shifted, and the trial judge gave special emphasis to the fact that the jury must be satisfied beyond a reasonable doubt that the five dollar bill exhibited in the saloon was one of the five dollar bills taken from the prosecutor’s locker in the hotel, before they could convict the defendant. This thought was given special prominence by repeating it a number of times.
The defendant’s interests were protected by zealous counsel and the case was tried with great fairness. It being a case for the jury on the controverted facts, we cannot say that there is any reversible error in this record.
The judgment is affirmed.